Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Hunter Mayo, on 05/24/2022.


CLAIMS:
The application claim 21 is canceled.
(Claim 2 was previously canceled, and remains canceled).

The application claims 1, 9 and 15 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A method comprising:
receiving, by a computer system as part of a primary session with a client device, a first request to access information on a primary domain associated with the computer system, wherein the first request includes a first authentication key that includes:
a session identifier of the primary session; and
a first payload generated using a session key and an indicator of the primary domain;
receiving, by the computer system as part of a sub-session associated with the primary session of [[with]] the client device, a second request to access information on a secondary domain associated with the computer system, wherein the second request includes a second authentication key that includes:
the session identifier of the primary session; and
a second payload generated using the session key and an indicator of the secondary domain; and
granting, by the computer system, the first and second requests using the first and second authentication keys, respectively.

Referring to claim 9: Please replace claim 9 as follows:
9. (Currently Amended) A non-transitory computer readable medium having program
instructions stored thereon that are capable of causing a computer system to perform operations comprising:
receiving, as part of a primary session with a client device, a first request to access
information on a primary domain associated with the computer system, wherein the first request includes a first authentication key that includes:
a session identifier of the primary session; and
a first payload generated using a session key and an indicator of the primary
domain;
receiving, as part of a sub-session associated with the primary session of [[with]] the client device, a second request to access information on a secondary domain associated with the computer system, wherein the second request includes a second authentication key that includes:
the session identifier of the primary session; and
a second payload generated using the session key and an indicator of the secondary domain; and
determining whether to authenticate the client device in the primary session and the sub-session using the first and second authentication keys, respectively.

Referring to claim 15: Please replace claim 15 as follows:
15. (Currently Amended) A non-transitory computer readable medium having program
instructions stored thereon that are capable of causing a client device to perform operations comprising:
receiving, as part of a primary session with a remote computer system, a session identifier for the primary session and a session key, wherein the primary session corresponds to a primary domain associated with the remote computer system;
sending, from the client device to the remote computer system, a first request to access information on the primary domain, wherein the first request includes a primary session authentication key, for the primary session, that includes:
the session identifier for the primary session; and
a first payload generated using the session key and an indicator of the primary domain;
generating a sub-session authentication key for a sub-session associated with the primary session of [[with]] the remote computer system using the session identifier for the primary session, the session key, and an indicator of a secondary domain associated with the remote computer system; and
sending, from the client device to the remote computer system, a second request to access information on the secondary domain, wherein the second request includes the sub-session authentication key.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433